UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Standard Financial Corp. (Exact Name of Registrant as Specified in Its Charter) Maryland 27-3100949 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 2640 Monroeville Boulevard, Monroeville Pennsylvania (Address of Principal Executive Offices) (Zip Code) If this form relates to the If this form relates to the registration of a class of securities registration of a class of securities pursuant to Section 12(b) of the Pursuant to Section 12(g) of the Exchange Act and is effective Exchange Act and is effective pursuant to General Instruction pursuant to General Instruction A.(c), please check the following A.(d), please check the following box. : box. 9 Securities Act registration statement file number to which this form relates: 333-167579 Securities to be registered pursuant to Section 12(b) of the Act. Common Stock, par value $0.01 The NASDAQ Stock Market, LLC (Title of Class) (I.R.S. Employer Identification No.) (Name of Each Exchange on Which Each Class is to be Registered) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1.Description of Registrant’s Securities to be Registered. For a description of the Registrant’s securities, reference is made to “Our Policy Regarding Dividends,” “The Conversion,” “Restrictions on Acquisition of Standard Financial Corp.” and “Description of Capital Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-167579), as initially filed June 17, 2010 and as amended on July 21, 2010, which is hereby incorporated by reference.For a description of the provisions of the Registrant’s Articles of Incorporation and Bylaws, reference is made to “Restrictions on Acquisition of Standard Financial Corp.” and “Description of Capital Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-167579), as initially filed June 17, 2010 and as amended on July 21, 2010, which is incorporated herein by reference. Item 2.Exhibits. 1. Registration Statement on Form S-1 (File No. 333-167579), as initially filed June 17, 2010 and as amended on July 21, 2010, which is incorporated herein by reference. 2. Articles of Incorporation, as amended (incorporated by reference to Exhibit 3.1 of the Registration Statement on Form S-1 (File No. 333-167579), as initially filed June 17, 2010 and as amended on July 21, 2010. 3. Bylaws (incorporated by reference to Exhibit 3.2 of the Registration Statement on Form S-1 (File No. 333-167579), as initially filed June 17, 2010 and as amended on July 21, 2010). 4. Form of Common Stock Certificate (incorporated by reference to Exhibit 4 of the Registration Statement on Form S-1 (File No. 333-167579), as initially filed June 17, 2010 and as amended on July 21, 2010). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. STANDARD FINANCIAL CORP. DATE: September 29, 2010 By: /s/ Timothy K. Zimmerman Timothy K. Zimmerman President and Chief Executive Officer
